UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

“+X
FIRE ISLAND NEWS, INC.
CASE NO.
Plaintiff,
-against- : COMPLAINT FOR
: INJUNCTIVE RELIEF AND
SHF COMMERCE, LLC, : DAMAGES
DAVID CAPO and John Doe: WITH JURY DEMAND
Defendants
x

Plaintiff, FIRE ISLAND NEWS INC. (the "Plaintiff"), by and through its attorney,
Harold G. Furlow, Esq., as and for its complaint against SHE COMMERCE, LLC, DAVID
CAPO and JOHN DOE (cumulatively the “Defendants”), allege as follows:

NATURE OF THE ACTION

1. This is an action in law and equity as a result of the Defendants’ bad faith acquisition
and cybersquatting of the domain names FIREISLANDNEWS.COM and
THEFIREISLANDNEWS.COM (hereinafter the “FIRE ISLAND NEWS Domain Names”), the
Defendants continuing unauthorized use of the Plaintiff's FIRE ISLAND NEWS® registered
trademarks (hereinafter the “FIRE ISLAND NEWS® Marks”), FIRE ISLAND NEWS common
law trademarks and the Defendants’ unauthorized use of Plaintiffs FIRE ISLAND NEWS trade
name so as to cause confusion and cause mistake and deceive the public as to the origin of the
Defendants’ printed newspaper and internet-based digital newspapers notwithstanding Plaintiff's

prior demands that Defendants cease the use of the FIRE ISLAND NEWS Domain Names, FIRE
ISLAND NEWS® Marks, FIRE ISLAND NEWS common law trademarks and the FIRE
ISLAND NEWS trade name.

2. Therefore, Plaintiff asserts claims against the Defendants for domain name
cybersquatting of the FIRE ISLAND NEWS Domain Names under 15 U.S.C. §1125(d),
trademark infringement of Plaintiff's FIRE ISLAND NEWS® Marks the under 15 U.S.C. §1114
et. seq. and the Lanham Act 15 U.S.C. §1125(a) for the Defendants’ willful ongoing
infringement, false designation of origin, misrepresentation of origin, deception as to affiliation,
connection or association and confusion to consumers by the Defendants’ use of the FIRE
ISLAND NEWS® Marks and FIRE ISLAND NEWS common law trademarks in and/or in
connection with advertisements, Uniform Resource Locators (URLs or web addresses), titles,
headings and subheadings such as menu items of internet-based newspapers, printed and/or
digital newspapers and newsletters.

3. Plaintiff also asserts a claim for declaratory judgment that Plaintiff is the senior user
of the FIRE ISLAND NEWS common law trademarks, FIRE ISLAND NEWS® Marks and FIRE
ISLAND NEWS trade name and that Plaintiff has superior rights over the Defendants to the FIRE
ISLAND NEWS Domain Names and that the Defendants do not have a common law right to use
web addresses that include the FIRE ISLAND NEWS Domain Names in commerce in
connection with printed and/or digital newspaper related services and goods and for an order for
the transfer of the rights to the FIRE ISLAND NEWS Domain Names from Defendants to

Plaintiff.
THE PARTIES

4. Plaintiff FIRE ISLAND NEWS INC. is a corporation organized and existing under the
laws of New York with its principal place of business at 260 Montauk Highway, Suite 2, Bay
Shore, New York 11706.

5. Defendant SHF COMMERCE, LLC (hereinafter “SHF”) is a limited liability company
existing under the laws of New York with its principal place of business at 68 South Service
Road, Melville, New York 11747, upon information and belief David Capo has a personal
address of 24 Juliet Lane, Northport, New York 11768 and upon information and belief,
Defendant John Doe is an individual or a business entity affiliated with Defendants SHF
Commerce, LLC and/or David Capo the identity and residence of which are currently unknown
that upon information and belief may be the current owner of the FIRE ISLAND NEWS Domain
Names.

JURISDICTION AND VENUE

6. This action arises under and pursuant to the Lanham Act, 15 U.S.C. §1121,

28 U.S.C $1331, 28 U.S.C §1338(a), 28 U.S.C §1338(b), the Declaratory Judgment Act,
pursuant to 28 U.S.C. §§2201 and 2202 and under the common law of trademark infringement
and unfair competition.

7. This Court has jurisdiction over this action pursuant to 28 U.S.C. §$1331 and 1338(a)
and 1338(b), because the events stated herein arise under the trademark and unfair competition
laws of the United States. The court has supplemental jurisdiction over Plaintiff's New York
statutory and common law claims pursuant to 28 U.S.C. §1367(a) because these claim are so
related to Plaintiff's claims under federal law that they form a part of the same or controversy

and derive from a common nucleus of operative fact.
8. The Court has personal jurisdiction over Defendants pursuant to Fed. R. Civ. P., Rule
4(k)(1)(A) because Defendants SHF COMMERCE, LLC and DAVID CAPO are known to be
located in and/or do business in the Eastern District of New York and upon information and
belief Defendant JOHN DOE is located in and/or does business in the Eastern District of New
York.

9. Venue in this action lies in the Eastern District of New York pursuant to 28 U.S.C.
§1391(b) because Defendant SHF principal place of business, the residence of David Capo is in
this District and upon information and belief the residence and/or principal place of business of
John Doe is in this District, a substantial part of the events giving rise to the claims occurred in
this District and the intellectual property that is the subject of this lawsuit is situated in this
District.

FACTUAL BACKGROUND
Plaintiff’s Fire Island News Brands and Trademarks

10. The FIRE ISLAND NEWS INC. and its predecessors have published the FIRE
ISLAND NEWS as a seasonal biweekly printed newspaper since at least June 27, 1959.

11. The FIRE ISLAND NEWS has had a continuous presence on the internet since 2004
through FIRE ISLAND NEWS INC. and the predecessors of FIRE ISLAND NEWS INC.

12. FIRE ISLAND NEWS INC. and its predecessors have provided a continuous
presence of the FIRE ISLAND NEWS on Facebook® since 2009.

13. FIRE ISLAND NEWS INC. began formally publishing the FIRE ISLAND NEWS as
an internet-based year-round source of original news in 2018.

14. The predecessors of the FIRE ISLAND NEWS INC. have used the FIRE ISLAND

NEWS as a common law trademark and as a tradename in commerce on the internet in
connection with news earlier in time than the predecessors of the Defendants used the FIRE
ISLAND NEWS Domain Names in commerce on the internet.

15. FIRE ISLAND NEWS INC. has used the FIRE ISLAND NEWS as a common law
trademark, the FIRE ISLAND NEWS® Marks and FIRE ISLAND NEWS as a tradename in
commerce on the internet in connection with news earlier in time than the Defendants used the
FIRE ISLAND NEWS Domain Names in commerce on the internet in connection with news.

16. FIRE ISLAND NEWS INC. acquired the FIRE ISLAND NEWS in 2014 and at that
time the FIRE ISLAND NEWS printed newspaper and the FIRE ISLAND NEWS internet
newspaper website was floundering. A new website was established in late 2014 using the
domain FIREISLAND-NEWS.COM and then a second-generation website was launched in 2018
that expanded the FIRE ISLAND NEWS website and digital newspaper to a year-round internet
newspaper publication. The historical original coverage provided by the FIRE ISLAND NEWS
has not changed with an ongoing emphasis on the local news, current events and future events on
Fire Island and the nearby communities along the Great South Bay of Long Island, New York.

17, True and correct copies of images of front pages of the FIRE ISLAND NEWS
printed newspapers and internet website newspaper front pages from June 27, 1959 to the present
are attached as Exhibit A.

18. FIRE ISLAND NEWS INC. is a media company encompassing all aspects of
communications and owns the rights to the FIRE ISLAND NEWS as a printed newspaper,
internet-based digital newspaper, Instagram® site and Facebook® page. FIRE ISLAND NEWS
INC. is organized to seamlessly support the printed newspaper, internet newspaper website and
social media. This integration accommodates the transfer of the original reporting, graphics and

photographic content between media such as the traditional printed FIRE ISLAND NEWS
newspaper with the FIRE ISLAND NEWS internet newspaper website, Instagram and Facebook.

For example, readers of the FIRE ISLAND NEWS printed newspaper readers are routinely

referred to the FIRE ISLAND NEWS internet website to view videos and/or additional written

content on the subject matter. The on-line FIRE ISLAND NEWS website includes historical

digital copies of the printed FIRE ISLAND NEWS newspaper.

19. Plaintiff is the owner of two (2) Registered Trademarks for the goods of newspapers.

Both trademarks assert a first use in commerce at least as early as June 27, 1959.

 

 

 

 

 

 

 

TM Appin. No.
TM Filing Date Goods First Use
Trademark and in
TM Reg. No. Services Commerce
TM Reg. Date
88/452,842 IC 016 G&S: First Use:
5/30/2019 Newspapers 19590627.
OE & sult First Use in

5942971 fi A Tne Commerce:
12/24/2019 FIRE ISLAND NEWS 19590627
88/563,906 IC 016.G &S: | First Use:
8/26/2019 Newspapers. 19590627.

FIRE ISLAND NEWS First Use in
5887459 Commerce:
10/15/2019 19590627

 

20. Plaintiff asserts the common law rights to the FIRE ISLAND NEWS® Marks for

newspapers back to at least as early as June 27, 1959 and acquired distinctiveness of the FIRE

ISLAND NEWS® Marks based on the above long-standing and substantially exclusive use in

commerce.

 
21. Plaintiff's FIRE ISLAND NEWS has been published on the internet since 2004 and
prior to any “use” in commerce by the Defendants of FIRE ISLAND NEWS as a common law
trademark or trade name for newspaper related goods and/or services.

22. Plaintiff asserts acquired distinctiveness of the common law trademark FIRE
ISLAND NEWS in connection with newspaper related goods and/or services.

23. Plaintiff asserts acquired distinctiveness of the FIRE ISLAND NEWS Marks in
connection with newspaper related goods and/or services.

24. True and correct current copies of the Registration Certificates downloaded from the
United States Patent and Trademark Office website are provided in Exhibit B for Registration
No’s 5942971 and 5887459.

25. Plaintiff asserts common law business name rights to FIRE ISLAND NEWS based
upon the use by Plaintiff and its predecessors in connection with printed newspapers and related
goods and services since 1959 and digital newspaper related goods and/or services since 2004.

26. Plaintiff has invested over $175,000 to purchase and provide qualitative
improvements to the FIRE ISLAND NEWS printed newspaper, digital newspaper and website
since October of 2014.

27. Additional summer season and off-season operating costs are sizable because the
FIRE ISLAND NEWS is now providing original content year-round. The staff of the FIRE
ISLAND NEWS includes reporters, journalists, photographers, camera operators, journalists,
graphic artists and editors that seamlessly support the printed and digital publications of the
FIRE ISLAND NEWS. Routine operational expenses include, for example, each printed

publication of the FIRE ISLAND NEWS has traditionally cost between $2,000 and $4,000. Each
bi-weekly issue of the FIRE ISLAND NEWS newspaper is then manually distributed throughout
Fire Island and the Great South Bay region.

28. Plaintiff's trademark registrations and long standing use in commerce of the FIRE
ISLAND NEWS® Marks constitute prima facia evidence of the validity of the FIRE ISLAND
NEWS INC. right to exclusively use the FIRE ISLAND NEWS® Marks in commerce in
connection with the goods and services designated and associated with newspapers.

29. Plaintiff filed trademark application serial no. 88/452,842 with the United States
Patent and Trademark Office (USPTO) for the mark FIRE ISLAND NEWS on May 30, 2019
and the subsequent publication on the USPTO trademark database promptly thereafter provided
constructive notice Defendants of FIRE ISLAND NEWS INC. ownership and exclusive rights in
the FIRE ISLAND NEWS® Mark.

30. Plaintiff filed trademark application serial no. 88/563,906 with the United States
Patent and Trademark Office (USPTO) for the mark FIRE ISLAND NEWS on August 2, 2019
and the subsequent publication on the USPTO trademark database promptly thereafter provided
constructive notice Defendants of FIRE ISLAND NEWSINC. ownership and exclusive rights in
the FIRE ISLAND NEWS® Mark.

31. Plaintiffs Uniform Domain Resolution Policy (UDRP) complaint 2019-3115 was
served on the Defendants David Capo and SHF COMMERCE, LLC on J anuary 3, 2020.

32. In the Defendants response to Plaintiff's UDRP complaint Defendant David Capo
admitted his long-standing knowledge of the FIRE ISLAND NEWS prior to the acquisition of the
FIRE ISLAND NEWS Domain Names on July 15, 2019, acknowledged notice of Plaintiffs

FIRE ISLAND NEWS® Trademark Registration Certificate No.’s 5,942,842 and admitted
Defendants’ bad faith intent to use the FIREISLANDNEWS.COM domain name as a competing
internet based newspaper.

33. The UDRP 2019-3115 decision of March 5, 2020 denied the transfer to Plaintiff due
to the recency of the acquisition of the FIRE ISLAND Domain Names on July 15, 2019 by
Defendant SHF.

34. The daily operations of the FIRE ISLAND NEWS INC. are funded through the
advertising in the printed newspaper and internet website newspaper. Defendants’ have entered
the newspaper marketplace, have begun soliciting advertising on infringing websites/webpages
and are seeking to confuse the public, confuse advertisers and deceptively draw the viewing
public and advertisers from Plaintiff's FIRE ISLAND NEWS to one or more of the Defendants’
printed newspaper or digital newspaper publications.

35. As a result of Plaintiff’s substantially exclusive use of the FIRE ISLAND NEWS®
Marks and its marketing efforts, the printed FIRE ISLAND NEWS newspaper and internet-based
digital FTRE ISLAND NEWS newspaper have established a long-standing presence in the Fire
Island and Great South Bay communities. There is no other source of original content like the
FIRE ISLAND NEWS® on Fire Island or in the communities of the Great South Bay.
Defendants’ Infringing Websites

36. The Defendants acquired the FIRE ISLAND NEWS Domain Names
(FIREISLANDNEWS.COM and THEFIREISLANDNEWS.COM domain names) from the prior
owner on July 15, 2019 and for approximately ten (10) years preceding the Defendants’
acquisition of the FIRE ISLAND NEWS Domain Names, the prior owner “parked” the FIRE

ISLAND NEWS Domain Names to a static non-news directed websites.
37. The Defendants were aware on July 15, 2019 that Plaintiff had negotiated with the
prior owner for the purchase of the FIRE ISLAND NEWS Domain Names.

38. On or before July 15, 2019 the prior owner of the FIRE ISLAND NEWS Domain
Names gave notice to the Defendants that Plaintiff sent at least one enforcement letter asserting
priority of rights over the FIRE ISLAND NEWS Domain Names.

39. Prior to the service of the UDRP Complaint 2019-3115 on January 3, 2020 upon
Defendants, the first page of the Defendants’ FIREISLAND.COM website was titled “Stay a
while DISCOVERY FIRE ISLAND, NY” and had the following selectable menu items above
the title at the top of the page:

ARRIVE STAY PLAY EXPLORE EAT SHOP REAL ESTATE

40. On or about January 17, 2020 Defendants revised the menu items at the top of the
first page of the website at FIREISLAND.COM to add as the last term on the right “NEWS” as
shown below.

ARRIVE STAY PLAY EXPLORE EAT SHOP REAL ESTATE NEWS

41. When the menu item “NEWS” was selected, a webpage titled FIRE ISLAND NEWS
& MORE was displayed at the Defendants’ new web address FIREISLAND.COM/FIRE-
ISLAND-NEWS/. In response on January 24, 2020 Plaintiff sent an enforcement letter to the
Defendants demanding that they cease the unauthorized use of Plaintiff's registered trademarks.
A true and correct copy of the Defendants’ FIRE ISLAND NEWS & MORE webpage
downloaded on and dated February 23, 2020 located at the URL
FIREISLANDNEWS.COM/FIRE-ISLAND-NEWS/ is attached as the first page in Exhibit C;

and a true and correct copy of Plaintiff's enforcement letter of January 24, 2020 is attached in

Exhibit C, second page.

10
42. Based upon information and belief, Defendants’ website at FIREISLAND.COM and
the Fire Island Tide print and internet newspapers merged on or about May 2020. A version of
the Fire Island Tide has been published from the Defendants’ web address
http://FIREISLAND.COM/FIRE-ISLAND-NEWS. A true and correct copy of the Fire Island
Tide webpage located at the URL FIREISLAND.COM/FIRE-ISLAND-NEWS downloaded on
and dated July 30, 2020 is attached in Exhibit C.

43. An exemplary internet search using the Google search engine for Plaintiff's
registered trademark FIRE ISLAND NEWS® will identify the Defendants’ use of the FIRE
ISLAND NEWS? registered trademark in the Defendants’ advertising and in the Defendants’
web addresses. A true and correct copy of a Google internet search downloaded on and dated
July 30, 2020 is attached in Exhibit C and presented in part below:

fireisland.com>fire-island-news

Fire Island News | The Exclusive | The Original
Who We Are For over 30 years, the Fire Island Tide Newspaper has been the go-to
source for news, information, entertainment, and gossip for residents, visitors, ...

44. The selecting of the above-identified advertisement Fire Island News | The

Exclusive | The Original sends the view to the first page of Defendants’ webpage titled Fire

Island Tide Newspaper, Inc. located at the web address http://FIREISLAND.COM/FIRE-
ISLAND-NEWS/. A true and correct copy of the webpage at http://FIREISLAND.COM/FIRE-
ISLAND-NEWS downloaded on and dated July 30, 2020 is provided in Exhibit C.

45. A true and correct copy of the HTML source code for the Defendants’ Fire Island
Tide webpage at the web address http://FIREISLAND.COM/FIRE-ISLAND-NEWS downloaded
on and dated July 30, 2020 is also attached in Exhibit C and Plaintiff highlights therein the
fourteen (14) uses of Plaintiff's FIRE ISLAND NEWS® and/or FIRE ISLAND NEWS trade name

three (3) uses of the FIREISLANDNEWS.COM domain name in the HTML software coding

il
that include ad words, meta data and advertising titles to further promote and redirect viewers
searching for the FIRE ISLAND NEWS.

46. On or about February 14, 2020 Defendants began using the web address
http://FIREISLANDNEWS.COM/#/ as an active internet webpage for “news” titled FIRE
ISLAND NEWS & MORE. A true and correct copy of the news webpage located at http://FIRE
ISLAND NEWS & MORE downloaded on and dated February 23, 2020 is attached as the first
page in Exhibit D. Upon information and belief, the FIRE ISLAND NEWS & MORE website
provides news stories via a software service provider that culls news stories from internet sources
and assembles those stories automatically into a newspaper format.

47. Continuing with the Defendants use of the web address
http://FIREISLANDNE WS.COM/#/, the display of the first page of Defendants website titled
“Stay a while Discovery Fire Island, NY” located at http://FIREISLAND.COM was revised on
or about June of 2020 to use a new pull-down menu item titled “INFORMATION CENTER”
that when selected included FIRE ISLAND NEWS as one of the menu item selections. Selecting
FIRE ISLAND NEWS directed the viewer to the webpage titled “The Official News Journal of
Fire Island” located at the web address http://FIREISLANDNEWS.COM/#/. True and correct
copies of the Defendants’ website located at http://FIREISLAND.COM downloaded on and
dated August 4, 2020 are attached as the second and third pages in Exhibit D; a true and correct
copy of the Defendants’ webpage located at http://FIREISLANDNEWS.COM/#/ titled as “The
Official News Journal of Fire Island” downloaded on and dated August 4, 2020 is attached as the
fourth page in Exhibit D.

48. Plaintiff includes a true and correct copy of the HTML source code for the

Defendants’ webpage titled “The Official News Journal of Fire Island.” located at

12
http://FIREISLANDNEWS.COM/#/ downloaded on and dated July 30, 2020 in Exhibit D that
has two (2) uses of FIRE ISLAND NEWS® and three (3) uses of the Plaintiff's registered
trademark FIRE ISLAND NEWS® as FIREISLANDNEWS.COM.

49. Defendants are not using the domain names FIREISLANDNEWS.COM and
THEFIREISLANDNEWS.COM in commerce.

50. Defendants are or have been using Plaintiff's FIRE ISLAND NEWS® Marks in
Defendants’ web addresses without the consent of Plaintiff and Defendants are advertising “The
Official News Journal of Fire Island” in association with the FIREISLANDNEWS.COM domain
name so as to create a false association between Defendants and Plaintiff. Plaintiff attaches a
true and correct copy of the Bing search for “fire island news” dated August 4, 2020 below and

as the last page of Exhibit D.

The Official News Journal of Fire Island

fireislandnews.com

51. Defendants are purposefully using Plaintiff's FIRE ISLAND NEWS® Marks in
Defendants’ on-line advertisements, website headings and webpage headings without the consent
of Plaintiff such as the previously described above “Fire Island News | The Exclusive | The
Original https://fireisland.com/fire-island-news.” See the last page of Exhibit D. Plaintiff
attaches a true and correct copy of the Bing search for “fire island news” downloaded on and
dated August 4, 2020 as the last page of Exhibit D.

52. Defendants are using Plaintiff's FIRE ISLAND NEWS common law trademarks,
FIRE ISLAND NEWS® Marks and the FIRE ISLAND NEWS trade name in the Defendants’ web
addresses and HTML software coding of Defendants’ websites and webpages with the bad faith
intent to deceive the viewing public that they are viewing a website associated with the FIRE

ISLAND NEWS as shown in the on-line search results and html codes in Exhibits C and D.

13
53. Defendants have been and are using Plaintiff's FIRE ISLAND NEWS common law
trademarks, FIRE ISLAND NEWS® Marks and FIRE ISLAND NEWS trade name in Defendants’
domain names, website HTML software coding with the bad faith intent to confuse the viewing
public through internet searches and redirect the viewing public and advertisers from the FJRE
ISLAND NEWS to the Defendants website and/or webpage web addresses for “Fire Island News
& More,” “The Official News Journal of Fire Island” and/or the Fire Island Tide.

54. As a result of the above, Plaintiff sent a second enforcement letter to the Defendants
on August 10, 2020 demanding that Defendants cease the unauthorized use of Plaintiffs FIRE
ISLAND NEWS Marks. A true and correct copy of the enforcement letter of August 10, 2020 is
attached in Exhibit C, last page. Defendant Mr. Capo acknowledged receipt via email to
Plaintiff's attorney of the enforcement letter of August 10, 2020. Plaintiff is aware that as
August 19, 2020 Defendants have revised the “INFORMATION CENTER” menu selectable
item from “FIRE ISLAND NEWS” to “NEWS” on the Defendant’s website located at
http://FIREISLAND.COM (See Exhibit D, second and third pages).

55. The Defendants are not related to or affiliated with the Plaintiff in any way and
Defendants have not sought a license or authorization from Plaintiff for any of the acts described
herein.

56. Defendants’ infringement of Plaintiff's FIRE ISLAND NEW common law
trademarks and FIRE ISLAND NEWS® Marks is an unlawful attempt to undermine the
reputation of Plaintiff, deceptively redirect the public to Defendants and deceptively turn

Plaintiff's advertisers to the Defendants and unjustly enrich Defendants.

14
57. Defendants’ unauthorized acts described herein in part have caused and will continue
to cause irreparable damage to Plaintiff and Plaintiff's FIRE ISLAND NEWS business and
goodwill unless restrained by this Court.

58. Based upon Plaintiff's prior communications with Defendants as evidenced by the
facts and circumstances alleged above, Defendants have intentionally and willfully violated
Plaintiff's FIRE ISLAND NEWS common law trademarks and FIRE ISLAND NEWS® Marks.

59. Based upon Plaintiff's prior communications with Defendants as evidenced by the
facts and circumstances alleged above, Defendants have intentionally and willfully violated
Plaintiff's rights to the FIRE ISLAND NEWS common law trademarks, FIRE ISLAND NEWS®
Marks and FIRE ISLAND NEWS trade name for the goods of paper newspapers and services that
include internet-based digital newspapers and are using the FIRE ISLAND NEWS Domain
Names to further the Defendants violation of Plaintiff's rights.

COUNT 1
Trademark Infringement
under
the Lanham Act 15 U.S.C. §1114

60. Plaintiff repeats and incorporates herein by reference each of the foregoing
allegations.

61. Defendants’ use of Plaintiff's FIRE ISLAND NEWS® Marks constitutes knowing,
deliberate and willful infringement of Plaintiffs trademarks under 15 U.S.C. §1114.

62. Defendants’ use of Plaintiff's registered trademarks is likely to cause confusion,
cause mistake and/or deceive as to the affiliation, connection or association between Defendant
and Plaintiff and/or as to Plaintiff's sponsorship or approval of Defendants’ goods, services

and/or commercial activities.

15
63. Asa result of Defendants’ infringement, Plaintiff is entitled to injunctive relief and is
also entitled to recover Defendants’ profits, Plaintiff's non-duplicative actual damages, enhanced

profits and damages, and costs and reasonable attorney fees under 15 U.S.C. §§1114, 1116 and

 

1117.
COUNT II
Unfair Competition and False Designation of Origin
under
the Lanham Act 15 U.S.C. §1125(a)
64. Plaintiff repeats and incorporates herein by reference each of the foregoing
allegations.

65. Defendants’ use of Plaintiff's FIRE ISLAND NEWS common law trademarks and
FIRE ISLAND NEWS® Marks constitutes a false designation of origin under Section 43(a) of
the Lanham Act 15 U.S.C. §1125.

66. Defendants’ use of the Plaintiffs FIRE ISLAND NEWS common law trademarks
and FIRE ISLAND NEWS® Marks is likely to cause confusion, cause mistake and/or deceive as
to the affiliation, connection or association between Defendant and Plaintiff, and/or as to
Plaintiff's sponsorship or approval of Defendants’ goods, services and/or commercial activities.

67. Defendants’ use of the Plaintiff’s FIRE ISLAND NEWS common law trademarks
and FIRE ISLAND NEWS® Marks is likely to cause confusion, cause mistake and/or deceive as
to the affiliation, connection or association between Defendant and Plaintiff, and/or as to
Plaintiffs sponsorship or approval of Defendants’ goods, services and/or commercial activities.

68. Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in bad
faith.

69. Asa result of Defendants’ infringement, Plaintiff is entitled to injunctive relief and is

also entitled to recover Defendants’ profits, Plaintiffs non-duplicative actual damages, enhanced

16
profits and damages, and costs and reasonable attorney fees under 15 U.S.C. §§1114, 1116 and

 

1117.
COUNT III
Cyberpiracy Prevention
under
the Lanham Act 15 U.S.C. §1125(d)
70. Plaintiff repeats and incorporates herein by reference each of the foregoing
allegations.

71. Defendants’ actions as alleged herein constitute cyberpiracy under the Lanham Act,
15 U.S.C. §1125(d).

72. Defendants’ acquired Plaintiff's FIREISLANDNEWS.COM and
THEFIREISLANDNEWS.COM domain names (the “FIRE ISLAND NEWS Domain Names”)
in bad faith knowing of the Plaintiff’s earlier in time assertion of superior rights to the FIRE
ISLAND NEWS Domain Names based on the long-standing use in commerce of Plaintiff's
FIRE ISLAND NEWS trade name and FIRE ISLAND NEWS distinctive common law trademarks
and Defendants have purposefully used thereafter with knowledge of and in continued bad faith
intent the FIRE ISLAND NEWS Domain Names and other web addresses to associate the
Defendants’ printed and digital newspaper services and goods with Plaintiff's printed and digital
newspaper services and goods using the FIRE ISLAND NEWS trade name, FIRE ISLAND
NEWS distinctive common law trademarks and FIRE ISLAND NEWS® Marks.

73. The Plaintiffs FIRE ISLAND NEWS common law trademarks were distinctive at
the time the FIREISLANDNEWS.COM and THEFIREISLANDNEWS.COM domain names
were first registered by the Defendants’ predecessors and the Plaintiff's FIRE ISLAND NEWS

common law trademarks were distinctive at the time the FIREISLANDNEWS.COM and

17
THEFIREISLANDNEWS.COM domain names were registered by the Defendant SHF
Commerce, LLC,

74. Defendants have used and/or are using web addresses that include
fireislandnews.com/?edition_id=48 1eda60-£356-1 1ea-bfa8-0cc47a0d164b#/ 5
FIREISLANDNEWS.COM, FIREISLAND.COM/FIRE-ISLAND-NEWS/ and
FIREISLANDNEWS.COM/#/ that are confusingly similar to Plaintiff's FIRE ISLAND NEWS
common law trademarks, FIRE ISLAND NEWS® Marks and FIRE ISLAND NEWS trade name
and incorporate the exact words of Plaintiff's FIRE ISLAND NEWS common law trademarks,
FIRE ISLAND NEWS® Marks and FIRE ISLAND NEWS trade name.

75. Defendants’ acquisition and use of the infringing FIRE ISLAND NEWS Domain
Names (FIREISLANDNEWS.COM and THEFIREISLANDNEWS.COM) in web addresses is
likely to cause consumers to believe erroneously that Defendants’ website is sponsored,
approved, or endorsed by, or otherwise affiliated with Plaintiff.

76. Defendants possess bad faith and seek to profit from the public’s association of the
FIRE ISLAND NEWS Domain Names with the FIRE ISLAND NEWS printed and digital
newspapers. Defendants’ bad faith intent is evidenced by the Defendants’ use of the FIRE
ISLAND NEWS common law trademarks, FIRE ISLAND NEWS® Marks and the FIRE
ISLAND NEWS trade name in connection with the Defendants’ printed and digital newspapers
when the Defendants know the Plaintiff has superior right rights to the use of the FIRE ISLAND
NEWS common law trademarks, FIRE ISLAND NEWS® Marks and FIRE ISLAND NEWS trade
name; Defendants’ predecessors “parked” and did not use the FIRE ISLAND NEWS Domain
Names in commerce for news services or goods for at least the preceding ten (10) years;

Defendant SHF Commerce, LLC admitted its intent to use the FIRE ISLAND NEWS Domain

18
Names to compete with the FIRE ISLAND NEWS; and the Defendants’ acquisition of the FIRE
ISLAND NEWS Domain Names was in bad faith because Defendants knew or should have
known the FIRE ISLAND NEWS Domain Names are confusing similar to Plaintiff's FIRE
ISLAND NEWS common law trademarks and FIRE ISLAND NEWS trade name and Defendants
nonetheless have used the FIRE ISLAND NEWS Domain Names in web addresses and
advertisements for news services for Fire Island and Great South Bay region.

77. Defendants are “parking” and are not using the domain name
FIREISLANDNEWS.COM as a web address for a website.

78. Defendants are “parking” and are not using the domain name
THEFIREISLANDNEWS.COM as a web address for a website.

79. Asa direct and proximate result of Defendants’ intentional acts as alleged herein,
Plaintiff has been injured and/or will continue to be injured in an amount presently unknown and
to be determined at the time of trial.

80. Defendants have acted and/or continue to act intentionally, willfully and with full
knowledge of Plaintiff's rights. This case is exceptional within the meaning of 15 U.S.C. §1117
and Plaintiff seeks in the alternative statutory damages for the Defendants’ establishment of a

counterfeit FIRE ISLAND NEWS internet-based newspaper website and/or webpages.

COUNT IV
Common Law
Trademark Infringement and Unfair Competition

81. Plaintiff repeats and incorporates herein by reference each of the foregoing

allegations.

19
82. Defendants’ use of Plaintiffs common law FIRE ISLAND NEWS trademarks
constitute common law trademark infringement and unfair competition with Plaintiff under the
common law of the State of New York.

83. Defendants’ use of the Plaintiffs common law FIRE ISLAND NEWS trademarks is
likely to cause confusion, cause mistake and/or deceive as to the affiliation, connection or
association between Defendant and Plaintiff, and/or as to Plaintiff's sponsorship or approval of
Defendants’ goods, services and/or commercial activities.

84. Defendants’ use of Plaintiff's trademarks have caused, and will continue to cause
unless enjoined, substantial injury and irreparable injury to the goodwill and reputation for
quality associated with the Plaintiff's FIRE ISLAND NEWS common law trademarks.

COUNT V
Unlawful Deceptive Acts and Practices
under
New York General Business Law § 349

85. Plaintiff repeats and incorporates herein by reference each of the foregoing
allegations.

86. Defendants have been using and are continuing to deceptively use Plaintiff's FIRE
ISLAND NEWS trade name, FIRE ISLAND NEWS common law trademarks and FIRE ISLAND
NEWS® Marks in advertising through the use of internet domain names, internet web addresses,
website titles, headings and subheadings to include menu items and internet search terms such as
ad words/metadata to promote the Defendants websites, services and products directed to the

viewing public so as to deceive and mislead consumers into believing that Defendant’ s

newspaper related goods and services are part of, associated with, and/or licensed or approved by

Plaintiff.

20
87. Defendants’ use of the FIRE ISLAND NEWS trade name, FIRE ISLAND NEWS
common law trademarks and FIRE ISLAND NEWS® Marks is materially misleading to
consumers in that it deceptively and falsely suggests and implies that Defendants and their
services and products are prepared by, approved by and affiliated with the FIRE ISLAND NEWS
that is historically well known and has a higher standard of original reporting, photography,
design and quality associated with its printed and internet based newspaper products.

88. Defendants’ misleading, deceptive use of the FIRE ISLAND NEWS trade name, FIRE
ISLAND NEWS common law trademarks and FIRE ISLAND NEWS® Marks is and has been
likely to create, and upon information and belief, is continuing to create confusion and deception
amount consumers as to whether there is an affiliation, connection, or association between
Defendants and Plaintiff, and their respective services, products and commercial activities,
thereby damaging and diluting the FIRE ISLAND NEWS trade name, FIRE ISLAND NEWS
common law trademarks and FIRE ISLAND NEWS® Marks.

89. For the foregoing reasons, Defendants’ on going deceptive, misleading use of
Plaintiff's trademark constitutes a violation of Section 349 of the New York General Business
Law and has caused and unless enjoined will continue to cause substantial and irreparable injury
to Plaintiff for which Plaintiff has no adequate remedy at law, including substantial and
irreparable injury to the goodwill and reputation for quality associated with the FIRE ISLAND
NEWS® Marks.

90. Asa result of Defendants’ conduct, Plaintiff is entitled to injunctive relief and is also

entitled to recover actual damages, enhanced damages, punitive damages, treble damages and

costs and reasonable attorney fees.

COUNT VI
Trademark Infringement

21
under

New York General Business Law § 133

91. Plaintiff repeats and incorporates herein by reference each of the foregoing
allegations.

92. Defendants’ use of Plaintiff's FIRE ISLAND NEWS trade name constitutes a
violation of Section 133 of the New York General Business Law by the Defendants’ intent to
deceive and mislead the internet viewing public through the Defendants’ ongoing purposeful use
of Plaintiff's FIRE ISLAND NEWS trade name in Defendants? advertisements, internet domain
names, web addresses, website titles and/or webpage titles, HTML software code as ad words
and meta data and printed publications to deceive and mislead the searching and viewing public
for the benefit of the Defendants and/or deceive and mislead the internet viewing pubic as to a
connection with Plaintiff's FIRE ISLAND NEWS trade name, and deceive the viewing public as
to the internet address of Plaintiff's website.

93. Defendants’ use of the Plaintiff's F7RE ISLAND NEWS trade name is likely to cause
confusion, cause mistake and/or deceive as to the affiliation, connection or association between
Defendants newspaper related goods and services and Plaintiff and/or as to Plaintiff's FIRE
ISLAND NEWS being a sponsor or approving of Defendants’ goods, services and/or commercial
activities.

94. Defendants’ on going use of Plaintiff's FIRE ISLAND NEWS trade name has caused
and unless enjoined will continue to cause substantial and irreparable injury to Plaintiff for which
Plaintiff has no adequate remedy at law, including substantial and irreparable injury to the
goodwill and reputation for quality associated with the FIRE ISLAND NEWS trade name.

95. Defendants aforesaid conduct has been undertaken knowingly, willfully and in bad

faith.

22
96. As a result of Defendants’ conduct, Plaintiff is entitled to injunctive relief enjoining

Defendants’ conduct as described above.

COUNT VII
Injury to Business Reputation; Dilution
under
New York General Business Law § 360-L
97. Plaintiff repeats and incorporates herein by reference each of the foregoing

allegations.

98. Defendants’ use of Plaintiff's trademark constitutes a violation of Section 360-L of
the New York General Business Law.

99. Defendants’ use of the FIRE ISLAND NEWS trade name, FIRE ISLAND NEWS
common law trademarks and FIRE ISLAND NEWS® Marks are likely to injure Plaintiff's
business reputation and dilute the distinctive quality of Plaintiff's FIRE ISLAND NEWS trade
name, FIRE ISLAND NEWS common law trademarks and FIRE ISLAND NEWS® Marks
through acts of unfair competition that deceive the internet searching or internet viewing public
or Plaintiff's advertisers by substituting Defendants reduced quality of news reporting in “Fire
Island News & More,” “The Official News Journal of Fire Island” and/or the “Fire Island Tide”
located at FIREISLANDNEWS.COM/#/ and FIREISLAND.COM/FIRE-ISLAND-NEWS/,
respectively and both web addresses using FIRE ISLAND NEWS in their web addresses, HTML
code ad words/metadata, thereby eroding the viewing public and Plaintiff's advertisers
identification of the FIRE ISLAND NEWS® Marks with Plaintiff and by lessening the capacity
of the FIRE ISLAND NEWS® Marks to identify and distinguish Plaintiffs services and goods.

100. Defendants’ ongoing use of Plaintiff's FIRE ISLAND NEWS Marks, FIRE
ISLAND NEWS common law trademarks and FIRE ISLAND NEWS trade name has caused and

unless enjoined will continue to cause substantial and irreparable injury to Plaintiff for which

23
Plaintiff has no adequate remedy at law, including substantial and irreparable injury to the
goodwill and reputation for quality associated with the FIRE ISLAND NEWS trade name, FIRE
ISLAND NEWS common law trademarks and FIRE ISLAND NEWS® Marks and FIRE
ISLAND NEWS trade name.

101. Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in bad
faith.

102. Asa result of Defendants’ conduct, Plaintiff is entitled to injunctive relief enjoining

Defendants’ conduct as described above.

COUNT VIII
Declaratory Judgment
that
Plaintiff’s FIRE ISLAND NEWS Trademark is Distinctive
Defendants have no Common Law a FIRE ISLAND NEWS Name or Mark

103. Plaintiff repeats and incorporates herein by reference each of the foregoing
allegations.

104. A declaration is appropriate and necessary at this time to affirm Plaintiff's common
law rights in the FIRE ISLAND NEWS Marks and to prevent further trademark infringement
and unfair competition by Defendants.

105. Plaintiff FIRE ISLAND NEWS INC. and its predecessors have used the FIRE
ISLAND NEWS trade name, FIRE ISLAND NEWS common law trademarks in interstate
commerce since at least as early as 1959, establishing Plaintiff as the owner of common law and
distinctive rights to FIRE ISLAND NEWS. Plaintiff has established use of FIRE ISLAND

NEWS® Marks in interstate commerce associated with Fire Island, New York that is and has

been a nationally and internationally known beach resort destination.

24
106. Plaintiff's continuous and substantially exclusive use of the FIRE ISLAND NEWS®
Marks and FIRE ISLAND NEWS trade name and FIRE ISLAND NEWS common law
trademarks since on or before 1959 have established the FIRE ISLAND NEWS as the senior user
of the FIRE ISLAND NEWS® Marks, FIRE ISLAND NEWS common law trademarks and FJRE
ISLAND NEWS trade name.

107. Defendants’ use of the FIRE ISLAND NEWS trade name, FIRE ISLAND NEWS
common law trademarks and FIRE ISLAND NEWS® Marks is likely to continue to cause
confusion, mistake and/or deceive as to the affiliation, connection or association between
Defendant and Plaintiff's FIRE ISLAND NEWS INC. and/or as to Plaintiff's sponsorship or
approval of Defendants’ services, goods and/or commercial activities.

108. Accordingly, Plaintiff FIRE ISLAND NEWS INC.., as senior user of the FIRE
ISLAND NEWS® Marks is entitled to a Declaratory Judgment that Plaintiff's FIRE ISLAND
NEWS® registered trademarks have acquired distinctiveness.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully prays for judgment against Defendants as follows:

A. Defendants have:

1. Willfully infringed Plaintiffs FIRE ISLAND NEWS® Marks in violation of 15
U.S.C. §1114; and

2. Willfully engaged in unfair competition and/or used false designation of origin
in violation of 15 U.S.C. §1125(a);

3. Willfully engaged in cybersquatting and/or cyber piracy in violation of 15

U.S.C. §1125(d);

25
4. Willfully infringed Plaintiffs trademarks and engaged in unfair competition in
violation of the common law of New York;

5. Willfully committed deceptive acts in violation of Section 349 of the New
York General Business Law;

6. Willfully committed acts with the intent to deceive or mislead in violation of
Section 133 of the New York General Business Law; and

7. Willfully diluted Plaintiff's trademarks in violation of Section 360 of the New
York General Business Law.

B. An injunction prohibiting Defendants and each of their agents, employees, servants,
attorneys, successors and assigns, and all others in privity or acting in concert therewith from
continuing the Defendants’ ongoing infringement, false designation of origin, unfair competition,
and dilution of Plaintiff's FIRE ISLAND NEWS® Marks, FIRE ISLAND NEWS common law
trademarks and FIRE ISLAND NEWS trade name including providing, offering to provide,
publishing or advertising news or news related services and/or selling, offering to sell,
distributing or advertising goods using Plaintiff's FIRE ISLAND NEWS® Marks, FIRE
ISLAND NEWS common law trademarks and/or FIRE ISLAND NEWS trade name.

C. An order directing the Defendants to terminate all uses of Plaintiff's FIRE ISLAND
NEWS® Marks, FIRE ISLAND NEWS common law trademarks and FIRE ISLAND NEWS trade
name in any publication of news in any form to include advertisements, printed publications,
electronic based news services such as for example newsletters transmitted via electronic mail,
Uniform Resource Locators (URLs) and/or web addresses for services such as, but not limited to
Defendants’ publications located at http://FIREISLANDNEWS.COM,

http://fireislandnews.com/?edition_id=48 1eda60-f356-1 lea-bfa8-0cc47a0d 1 64b#/ ;

26
http://FIREISLANDNEWS.COM/x/, http://THEFIREISLANDNEWS.COM and
http://FIREISLAND.COM/FIRE-ISLAND-NEWS and to destroy all advertising materials.

D. An award of Defendant’s non-duplicative profits, Plaintiffs actual damages,
enhanced profits and damages, treble damages, punitive damages, costs and reasonable attorney
fees for Defendants’ trademark infringements and acts of unfair competition and unfair business
practices.

E. A Declaration that Plaintiff is the owner, senior user and has exclusive rights to the
FIRE ISLAND NEWS common law trademarks, FIRE ISLAND NEWS® Marks and FIRE
ISLAND NEWS as a trade name and for the Defendants to transfer the rights to the domain names
FIREISLANDNEWS.COM and THEFIREISLANDNEWS.COM to Plaintiff.

F. A Declaration that Defendants have no common law rights in Plaintiff's FIRE
ISLAND NEWS® Marks.

G. Such other and further relief as this Court deems just and proper.

Dated: Bay Shore, New York
September 13, 2020

Respectfully submitted,

» Lyall Le Ma
rold G. Fir ow, ‘Esq.

ttorney ifn Plaintiff

60 West/Main Street, Suite 10

Bay Shore, New York 11706

O: 631-581-6700,

Fax: 631-581-6710
Harold Furlow@hotmail.com

ad
DEMAND FOR JURY TRIAL

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff FIRE ISLAND
NEWS INC. hereby demands trial by jury on all issues raised by the Complaint.

Dated: Bay Shore, New York
September 13, 2020

Lud tabs- mn
“Hay fold G. ahi Esq.
” Atlomey for Plaintiff
260 West Main Street, Suite 10
Bay Shore, New York 11706
631-581-6700

631-581-6710
Harold_Furlow@hotmail.com

28
